                   Case 19-10879-CSS          Doc 244        Filed 09/12/19       Page 1 of 10



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :      Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           :      Case No. 19–10879 (CSS)
                                                             :
                  Debtor.1                                   :
                                                             :
------------------------------------------------------------ x

               NOTICE OF AMENDED2AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON SEPTEMBER 13, 2019 AT 11:00 A.M. (ET)3

I.        RESOLVED MATTERS:

          1.        Debtor’s Objection to and Motion to Recharacterize Claim Filed by LA County
                    Treasurer and Tax Collector [Docket No. 187; filed August 14, 2019]

                    Response/Objection Deadline:                 August 28, 2019 at 4:00 p.m. (ET)

                    Responses/Objections Received:               None.

                    Related Documents:

                    i.     Certificate of No Objection Regarding Debtor’s Objection to and Motion
                           to Recharacterize Claim Filed by LA County Treasurer and Tax Collector
                           [Docket No. 224; filed August 29, 2019]

                    ii.    Order Recharacterizing Claim Filed by LA County Treasurer and Tax
                           Collector [Docket No. 227; entered September 4, 2019]

                    Status: On September 4, 2019, the Court entered an order regarding this matter.
                            Accordingly, a hearing on this matter is no longer necessary.




1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.
2
    Amended items appear in bold.
3
  The hearing will be held before The Honorable Christopher S. Sontchi at the United States Bankruptcy Court for
the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801 beginning
at 11:00 a.m. (ET). Any person who wishes to appear telephonically at the hearing must contact COURTCALL,
LLC at 866-582-6878 prior to 12:00 p.m. (noon) (ET) on Thursday, September 12, 2019 to register his/her
telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective January 5, 2005,
Revised May 11, 2018.



RLF1 22003189v.1
                   Case 19-10879-CSS       Doc 244       Filed 09/12/19   Page 2 of 10



         2.         Debtor’s Motion for Entry of an Order (I) Extending Time to Assume or Reject
                    Unexpired Leases of Nonresidential Real Property and (II) Granting Related
                    Relief [Docket No. 190; filed August 20, 2019]

                    Response/Objection Deadline:          September 3, 2019 at 4:00 p.m. (ET)

                    Responses/Objections Received:        None.

                    Related Documents:

                    i.     Certificate of No Objection Regarding Debtor’s Motion for Entry of an
                           Order (I) Extending Time to Assume or Reject Unexpired Leases of
                           Nonresidential Real Property and (II) Granting Related Relief [Docket No.
                           230; filed September 4, 2019]

                    ii.    Order (I) Extending the Deadline to Assume or Reject Unexpired Leases
                           of Nonresidential Real Property, and (II) Granting Related Relief [Docket
                           No. 233; entered September 5, 2019]

                    Status: On September 5, 2019, the Court entered an order regarding this matter.
                            Accordingly, a hearing on this matter is no longer necessary.

         3.         Motion of Debtor for Entry of an Order (I) Extending its Exclusive Periods and
                    (II) Granting Related Relief [Docket No. 191; filed August 20, 2019]

                    Response/Objection Deadline:          September 3, 2019 at 4:00 p.m. (ET)

                    Responses/Objections Received:        None.

                    Related Documents:

                    i.     Certificate of No Objection Regarding Motion of Debtor for Entry of an
                           Order (I) Extending its Exclusive Periods and (II) Granting Related Relief
                           [Docket No. 231; filed September 4, 2019]

                    ii.    Order (I) Extending the Exclusive Periods and (II) Granting Related Relief
                           [Docket No. 234; entered September 5, 2019]

                    Status: On September 5, 2019, the Court entered an order regarding this matter.
                            Accordingly, a hearing on this matter is no longer necessary.

II.      MATTER WITH CERTIFICATION:

         4.         Debtor’s Objection to Connie Hill Claim [Docket No. 182; filed August 13, 2019]
                    (the “Claim Objection”)

                    Response/Objection Deadline:          August 27, 2019 at 4:00 p.m. (ET)


                                                     2
RLF1 22003189v.1
                   Case 19-10879-CSS        Doc 244      Filed 09/12/19   Page 3 of 10



                    Responses/Objections Received:

                    A.     My Statement and Response and Objection to the Debtors (182) filed by
                           Connie Hill [Docket No. 228; filed September 4, 2019] (the “Hill
                           Response”)

                    Related Documents:

                    i.     Certificate of No Objection Regarding Debtor’s Objection to Connie Hill
                           Claim [Docket No. 223; filed August 29, 2019] (the “CNO”)

                    ii.    Order Disallowing Connie Hill Claim [Docket No. 226; filed September 4,
                           2019]

                    iii.   Certification of Counsel Regarding Order Disallowing Connie Hill Claim
                           [Docket No. 232; filed September 4, 2019] (the “Certification”)

                    Status: On September 4, 2019, the Court entered an order regarding this matter.
                            Following the Court’s entry of the order, the Hill Response appeared on
                            the Court’s docket for the first time. As set forth in the Certification,
                            counsel to the Debtor had no knowledge of the Hill Response or any other
                            formal or informal response to the Claim Objection from Ms. Hill or any
                            other party in interest prior to filing the CNO with the Court, or several
                            days thereafter. A hearing on this matter is necessary only to the extent
                            the Court has any questions or concerns.

III.     DISCLOSURE STATEMENT:

         5.         Debtor’s Motion for Entry of an Order (I) Approving Disclosure Statement, (II)
                    Approving Solicitation Procedures, (III) Setting Confirmation Hearing Date and
                    Related Deadlines, and (IV) Granting Related Relief [Docket No. 193; filed
                    August 20, 2019]

                    Response/Objection Deadline:          September 3, 2019 at 4:00 p.m. (ET);
                                                          extended to September 4, 2019 at 4:00 p.m.
                                                          (ET) for the Office of the United States
                                                          Trustee for the District of Delaware (the
                                                          “U.S. Trustee”)




                                                     3
RLF1 22003189v.1
                   Case 19-10879-CSS        Doc 244      Filed 09/12/19   Page 4 of 10



                    Responses/Objections Received:

                    A.     The Acting United States Trustee’s Limited Objection to Debtor’s Motion
                           for Entry of an Order (I) Approving Disclosure Statement, (II) Approving
                           Solicitation Procedures, (III) Setting Confirmation Hearing Date and
                           Related Deadlines, and (IV) Granting Related Relief [Docket No. 229;
                           filed September 4, 2019]

                    Related Documents:

                    i.     Chapter 11 Plan of Liquidation of WMC Mortgage, LLC [Docket No. 168;
                           filed August 2, 2019]

                    ii.    Disclosure Statement for the Chapter 11 Plan of Liquidation of WMC
                           Mortgage, LLC [Docket No. 169; filed August 2, 2019]

                    iii.   Notice of Hearing to Consider Approval of Proposed Disclosure Statement
                           for Chapter 11 Plan of Liquidation of WMC Mortgage, LLC [Docket No.
                           170; filed August 2, 2019]

                    iv.    Notice of Filing of Liquidation Analysis [Docket No. 211; filed August
                           27, 2019]

                    v.     Disclosure Statement for the Chapter 11 Plan of Liquidation of WMC
                           Mortgage, LLC [Docket No. 212; filed August 28, 2019]

                    vi.    Notice of Filing of Blackline of Revised Disclosure Statement [Docket
                           No. 213; filed August 28, 2019]

                    vii.   Reply in Further Support of Debtor’s Motion for Entry of an Order (I)
                           Approving Disclosure Statement, (II) Approving Solicitation Procedures,
                           (III) Setting Confirmation Hearing Date and Related Deadlines, and (IV)
                           Granting Related Relief [Docket No. 240; filed September 10, 2019]

                    Status: The hearing on this matter will go forward.

IV.      INTERIM FEE APPLICATIONS:

         6.         First Interim Fee Applications (Exhibit A)

                    Related Documents:

                    i.     Certification of Counsel Regarding First Omnibus Order Awarding
                           Interim Allowance of Compensation for Services Rendered and
                           Reimbursement of Expenses [Docket No. 236; filed September 6, 2019]




                                                     4
RLF1 22003189v.1
                   Case 19-10879-CSS       Doc 244      Filed 09/12/19    Page 5 of 10



                    ii.    First Omnibus Order Awarding Interim Allowance of Compensation
                           for Services Rendered and Reimbursement of Expenses [Docket No.
                           243; entered September 11, 2019]

                    Status: On September 11, 2019, the Court entered an order regarding this
                            matter with respect to the interim fee applications listed on Exhibit A.
                            Accordingly, a hearing on this matter is no longer necessary.


Dated: September 12, 2019
       Wilmington, Delaware
                                               /s/ Brendan J. Schlauch
                                               Mark D. Collins (No. 2981)
                                               Russell C. Silberglied (No. 3462)
                                               Zachary I. Shapiro (No. 5103)
                                               Brendan J. Schlauch (No. 6115)
                                               Travis J. Cuomo (No. 6501)
                                               RICHARDS, LAYTON & FINGER, P.A.
                                               One Rodney Square
                                               920 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 651-7700
                                               Facsimile: (302) 651-7701
                                               Email: collins@rlf.com
                                                       silberglied@rlf.com
                                                       shapiro@rlf.com
                                                       schlauch@rlf.com
                                                       cuomo@rlf.com

                                               Attorneys for the Debtor
                                               and Debtor in Possession




                                                    5
RLF1 22003189v.1
                   Case 19-10879-CSS   Doc 244   Filed 09/12/19   Page 6 of 10



                                         EXHIBIT A




                                             6
RLF1 22003189v.1
                   Case 19-10879-CSS          Doc 244        Filed 09/12/19       Page 7 of 10



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :   Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           :   Case No. 19–10879 (CSS)
                                                             :
                  Debtor.1                                   :
                                                             :
------------------------------------------------------------ x

                       INDEX OF INTERIM FEE APPLICATIONS
               TO BE CONSIDERED AT THE SEPTEMBER 13, 2019 HEARING

1.       Notice of First Interim Fee Application Request of Alvarez & Marsal Disputes and
         Investigations, LLC for the Period from April 23, 2019 through and Including June 30,
         2019 [Docket No. 179; filed August 12, 2019]

         Related Documents:

       A.          First Monthly Statement of Fees and Expenses of Alvarez and Marsal Disputes and
                   Investigations, LLC, as Financial Advisor to the Debtor for the Period from April
                   23, 2019 through April 30, 2019 [Docket No. 103; filed June 6, 2019]

       B.          Certification of No Objection Regarding the First Monthly Statement of Fees and
                   Expenses of Alvarez and Marsal Disputes and Investigations, LLC, as Financial
                   Advisor to the Debtor for the Period from April 23, 2019 through April 30, 2019
                   (No Order Required) [Docket No. 128; filed June 27, 2019]

       C.          Second Monthly Statement of Fees and Expenses of Alvarez and Marsal Disputes
                   and Investigations, LLC, as Financial Advisor to the Debtor for the Period from
                   May 1, 2019 through May 31, 2019 (SEALED) [Docket No. 115; filed June 25,
                   2019]

       D.          Second Monthly Statement of Fees and Expenses of Alvarez and Marsal Disputes
                   and Investigations, LLC, as Financial Advisor to the Debtor for the Period from
                   May 1, 2019 through May 31, 2019 (REDACTED) [Docket No. 116; filed June 25,
                   2019]

       E.          Certification of No Objection Regarding the Second Monthly Statement of Fees
                   and Expenses of Alvarez and Marsal Disputes and Investigations, LLC, as
                   Financial Advisor to the Debtor for the Period from May 1, 2019 through May 31,
                   2019 (No Order Required) [Docket No. 149; filed July 16, 2019]

1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.



RLF1 21996611v.1
                   Case 19-10879-CSS       Doc 244      Filed 09/12/19   Page 8 of 10



       F.          Third Monthly Statement of Fees and Expenses of Alvarez and Marsal Disputes
                   and Investigations, LLC, as Financial Advisor to the Debtor for the Period from
                   June 1, 2019 through June 30, 2019 (SEALED) [Docket No. 158; filed July 22,
                   2019]

       G.          Third Monthly Statement of Fees and Expenses of Alvarez and Marsal Disputes
                   and Investigations, LLC, as Financial Advisor to the Debtor for the Period from
                   June 1, 2019 through June 30, 2019 (REDACTED) [Docket No. 159; filed July 22,
                   2019]

       H.          Certification of No Objection Regarding the Third Monthly Statement of Fees and
                   Expenses of Alvarez and Marsal Disputes and Investigations, LLC, as Financial
                   Advisor to the Debtor for the Period from June 1, 2019 through June 30, 2019 (No
                   Order Required) [Docket No. 185; filed August 13, 2019]

2.       Notice of First Interim Fee Application Request of Richards, Layton & Finger, P.A. for
         the Period from April 23, 2019 through June 30, 2019 [Docket No. 180; filed August 12,
         2019]

         Related Documents:

       A.          First Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as
                   Counsel to the Debtor for the Period from April 23, 2019 through April 30, 2019
                   [Docket No. 93; filed June 3, 2019]

       B.          Certification of No Objection Regarding the First Monthly Application of
                   Richards, Layton & Finger, P.A. for Allowance of Compensation for Services
                   Rendered and for Reimbursement of Expenses as Counsel to the Debtor for the
                   Period from April 23, 2019 through April 30, 2019 (No Order Required) [Docket
                   No. 117; filed June 25, 2019]

       C.          Second Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as
                   Counsel to the Debtor for the Period from May 1, 2019 through May 31, 2019
                   (REDACTED) [Docket No. 145; filed July 16, 2019]

       D.          Second Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as
                   Counsel to the Debtor for the Period from May 1, 2019 through May 31, 2019
                   (SEALED) [Docket No. 146; filed July 16, 2019]

       E.          Certification of No Objection Regarding the Second Monthly Application of
                   Richards, Layton & Finger, P.A. for Allowance of Compensation for Services
                   Rendered and for Reimbursement of Expenses as Counsel to the Debtor for the
                   Period from May 1, 2019 through May 31, 2019 (No Order Required) [Docket No.
                   175; filed August 6, 2019]


                                                  -2-
RLF1 21996611v.1
                   Case 19-10879-CSS       Doc 244      Filed 09/12/19   Page 9 of 10



       F.          Third Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as
                   Counsel to the Debtor for the Period from June 1, 2019 through June 30, 2019
                   (SEALED) [Docket No. 173; filed August 5, 2019]

       G.          Third Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as
                   Counsel to the Debtor for the Period from June 1, 2019 through June 30, 2019
                   (REDACTED) [Docket No. 174; filed August 5, 2019]

       H.          Certification of No Objection Regarding the Third Monthly Application of
                   Richards, Layton & Finger, P.A. for Allowance of Compensation for Services
                   Rendered and for Reimbursement of Expenses as Counsel to the Debtor for the
                   Period from June 1, 2019 through June 30, 2019 (No Order Required) [Docket No.
                   210; filed August 27, 2019]

3.       First Interim Fee Application of Epiq Corporate Restructuring, LLC as Administrative
         Advisor to the Debtor and Debtor-in-Possession for Allowance of Compensation and
         Reimbursement of Expenses for the Period from April 23, 2019 through May 31, 2019
         [Docket No. 181; filed August 112, 2019]

         Related Documents:

       A.          First Monthly Fee Application of Epiq Corporate Restructuring, LLC as
                   Administrative Advisor to the Debtor and Debtors-in-Possession for Allowance of
                   Compensation and Reimbursement of Expenses for the Period from April 23, 2019
                   through May 31, 2019 [Docket No. 127; filed June 27, 2019]

       B.          Certification of No Objection Regarding the First Monthly Fee Application of Epiq
                   Corporate Restructuring, LLC as Administrative Advisor to the Debtor and
                   Debtors-in-Possession for Allowance of Compensation and Reimbursement of
                   Expenses for the Period from April 23, 2019 through May 31, 2019 (No Order
                   Required) [Docket No. 153; filed July 18, 2019]

4.       Notice of First Interim Fee Application Request of Jenner & Block LLP for the Period
         from April 23, 2019 through June 30, 2019 [Docket No. 186; filed August 14, 2019]

         Related Documents:

       A.          First Monthly Application of Jenner & Block LLP for Allowance of Compensation
                   for Services Rendered and for Reimbursement of Expenses as Special Counsel to
                   the Debtor for the Period from April 23, 2019 through April 30, 2019 [Docket No.
                   94; filed June 3, 2019]

       B.          Notice of Filing of Revised Exhibit B to First Monthly Application of Jenner &
                   Block LLP for Allowance of Compensation for Services Rendered and for
                   Reimbursement of Expenses as Special Counsel to the Debtor for the Period from
                   April 23, 2019 through April 30, 2019 [Docket No. 107; filed June 17, 2019]

                                                  -3-
RLF1 21996611v.1
               Case 19-10879-CSS          Doc 244     Filed 09/12/19    Page 10 of 10



       C.          Certification of No Objection Regarding the First Monthly Application of Jenner &
                   Block LLP for Allowance of Compensation for Services Rendered and for
                   Reimbursement of Expenses as Special Counsel to the Debtor for the Period from
                   April 23, 2019 through April 30, 2019 (No Order Required) [Docket No. 118; filed
                   June 25, 2019]

       D.          Second Monthly Application of Jenner & Block LLP for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as
                   Special Counsel to the Debtor for the Period from May 1, 2019 through May 31,
                   2019 [Docket No. 144; filed July 11, 2019]

       E.          Certification of No Objection Regarding the Second Monthly Application of Jenner
                   & Block LLP for Allowance of Compensation for Services Rendered and for
                   Reimbursement of Expenses as Special Counsel to the Debtor for the Period from
                   May 1, 2019 through May 31, 2019 (No Order Required) [Docket No. 166; filed
                   August 1, 2019]

       F.          Third Monthly Application of Jenner & Block LLP for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as
                   Special Counsel to the Debtor for the Period from June 1, 2019 through June 30,
                   2019 [Docket No. 165; filed July 31, 2019]

       G.          Certification of No Objection Regarding the Third Monthly Application of Jenner
                   & Block LLP for Allowance of Compensation for Services Rendered and for
                   Reimbursement of Expenses as Special Counsel to the Debtor for the Period from
                   June 1, 2019 through June 30, 2019 (No Order Required) [Docket No. 202; filed
                   August 22, 2019]




                                                  -4-
RLF1 21996611v.1
